Name: 2014/131/EU: Commission Implementing Decision of 10Ã March 2014 on a financial contribution by the Union towards emergency measures to combat bluetongue in Germany in 2007 (notified under document C(2014) 1444)
 Type: Decision_IMPL
 Subject Matter: cooperation policy;  agricultural activity;  Europe;  agricultural policy;  EU finance;  budget
 Date Published: 2014-03-12

 12.3.2014 EN Official Journal of the European Union L 71/18 COMMISSION IMPLEMENTING DECISION of 10 March 2014 on a financial contribution by the Union towards emergency measures to combat bluetongue in Germany in 2007 (notified under document C(2014) 1444) (Only the German text is authentic) (2014/131/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 3 thereof, Whereas: (1) In accordance with Article 84 of the Financial Regulation and Article 94 of the Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (2) (hereinafter referred to as the Rules of Application), the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate bluetongue as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 3(6) first indent of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (3) Article 3 of Commission Regulation (EC) No 349/2005 of 28 February 2005 laying down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC (3) sets rules on the expenditure eligible for Union financial support. (4) Commission Decision 2008/444/EC of 5 June 2008 on a financial contribution from the Community towards emergency measures to combat bluetongue in Germany in 2007 (4) provided for a financial contribution by the Union towards emergency measures to combat bluetongue in Germany in 2007. An official request for reimbursement was submitted by Germany on 6 June 2008, as set out in Article 7(1) and 7(2) of Regulation (EC) No 349/2005. (5) Article 7 of Regulation (EC) No 349/2005 makes the payment of that financial contribution from the Union subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (6) Decision 2008/444/EC provided that a first tranche of EUR 950 000,00 should be paid as part of the Union financial contribution and Commission Implementing Decision 2011/800/EU of 30 November 2011 on a financial contribution from the Union towards emergency measures to combat bluetongue in Germany in 2007 (5) provided that a second tranche of EUR 1 950 000,00 should be paid as part of the Union financial contribution. (7) After the checks and controls made during the on-the-spot audit managed by the competent audit service, and taking into account the preliminary results, a third tranche of the financial support from the Union to the eligible expenditure incurred in association with the eradication of bluetongue in Germany in 2007 should now be fixed. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 A third tranche of EUR 1 000 000,00 shall be paid to Germany as part of the Union financial contribution. Article 2 This Decision constituting a financing decision in the meaning of Article 84 of the Financial Regulation is addressed to the Federal Republic of Germany. Done at Brussels, 10 March 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 362, 31.12.2012, p. 1. (3) OJ L 55, 1.3.2005, p. 12. (4) OJ L 156, 14.6.2008, p. 18. (5) OJ L 320, 3.12.2011, p. 49.